To compel -respondents to- rescind a resolution designating the place for holding the first election under the Act consolidating the Saginaws (Act No. 455, Local Acts of 1889), on the ground of the unconstitutionality of said Act.
Denied June 6, 1890, holding the Act constitutional, and *1105also, that the writ will not issue at the instance of one who has no special or specific interest in the matter; Ayers vs. State Auditors, 42 M., 422 (979); Drake vs. Regents, 4 M., 98 (1088); Russell vs. Inspectors, 4 M., 186 (1093); McBride vs. Supervisors, 38 M., 421 (1576); Delbridge vs. Green, 29 M., 121 (1609).